SUMMARY ORDER
Defendant-Appellant Salvador GalvanRios appeals from the April 3, 2007, judgment of the District Court, sentencing him *25primarily to 46 months’ imprisonment following his plea of guilty to illegal reentry after having been deported, in violation of 8 U.S.C. § 1326(a), (b)(2). We assume the parties’ familiarity with the facts.
The Appellant contends that the sentence, which was at the bottom of the applicable Guidelines range, is unreasonable in view of his family circumstances and commendable steps toward rehabilitation for his drug problems. We see no basis for disturbing the sentence. The District Judge considered the relevant factors, see 18 U.S.C. § 3553(a), took family circumstances and rehabilitation into account, and reasonably concluded that the Appellant’s commission of a narcotics offense after he had illegally reentered following deportation warranted a sentence of 46 months. The fact that more lenient sentences have been given in so-called “fast-track” districts was not asserted in the District Court and, in any event, does not warrant appellate relief, see United States v. Pereira, 465 F.3d 515, 522-23 (2d Cir.2006); United States v. Mejia, 461 F.3d 158, 164 (2d Cir.2006).